             Case 1:20-cv-03156-JEB Document 7 Filed 11/25/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOEL FREYBERG,                                )
                                              )
        Plaintiff,                            )
                                              )      Civil Action No. 1:20-cv-03156-JEB
        v.                                    )
                                              )
DCO 2400 14TH ST., LLC,                       )
                                              )
                and                           )
                                              )
UDR, INC.,                                    )
                                              )
        Defendants.                           )


      DEFENDANT UDR, INC.’S DISCLOSURE OF CORPORATE AFFILIATIONS
                       AND FINANCIAL INTERESTS

        Pursuant to Local Rule 26.1, I, the undersigned counsel of record for UDR, Inc., certify

that to the best of my knowledge and belief, the following are parent companies, subsidiaries,

affiliates, or companies which own at least 10% of the stock of UDR, Inc., which have any

outstanding securities in the hands of the public.

    1. The Vanguard Group;

    2. Cohen & Steers Capital Management; and

    3. BlackRock.




116436494.v1
            Case 1:20-cv-03156-JEB Document 7 Filed 11/25/20 Page 2 of 2




  Dated: November 25, 2020                          Respectfully submitted,

                                                    FOX ROTHSCHILD LLP

                                                    /s/ Brian W. Stolarz
                                                    Brian W. Stolarz, Esq. (D.C. Bar No. 466160)
                                                    Erin I. Rivera, Esq. (D.C. Bar No. 888187765)
                                                    1030 15th Street, N.W.
                                                    Suite 380 East
                                                    Washington, DC 20005
                                                    (202) 461-3100 (telephone)
                                                    (202) 461-3102 (facsimile)
                                                    Email: bstolarz@foxrothschild.com
                                                    erivera@foxrothschild.com
                                                    Attorney for Defendants




                                CERTIFICATE OF SERVICE

        I hereby certify that, by filing the foregoing via the Court’s Electronic Filing System, I

caused a copy of the foregoing to be delivered electronically to counsel of record, on November

25, 2020.



                                                      /s/ Brian Stolarz
                                                      Brian Stolarz




                                                2
116436494.v1
